DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1, 3-16, and 18-25 are currently pending and examined on the merits. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
The closest prior art, Pashos et al (PCT Publication No. WO 2016/070162, published 5/6/16, priority date 10/31/15, cited on IDS dated 11/3/20, hereinafter Pashos), discloses decellularized nipple and areolas, methods of making, and uses thereof (Abstract). First a donor tissue is harvested, such as from a patient or cadaver (para 12, 20 24, 27, 52, Figs. 4, 8). The harvested tissue includes both the dermis and epidermis, and in some embodiments may include the subcutaneous layer (para 12, 52). Immediately after harvest the sample is stored in phosphate buffered saline (PBS) overnight at 4°C (Fig. 1, consistent with the specification at paragraph 53, PBS is interpreted as a stabilizing solution). The tissue is then decellularized such that the tissue retains the extracellular matrix proteins, but the cells and DNA contained therein are removed (para 12, 27, 62-67, 87, Fig. 1). Pashos explains that cells and DNA are immunogenic, and therefore detrimental to successful transplantation such that removal thereof is desirable (para 87; removal of immunogenic components is interpreted as producing a graft that has reduced immunogenicity as compared to non-decellularized tissues). In a preferred embodiment, the donor tissue is contacted with a series of detergents or surfactants, and at least one enzyme (para 65-67). The decellularized tissue is then grafted on to a subject in need thereof (para 13, 48, 53-54Fig. 8). Pashos explains that the grafted tissue retains the shape and projection of the donor nipple (para 28). In some embodiments, the decellularized tissue may be repopulated by cells following the decellularization process (para 11). The decellularized tissue may be repopulated by the patient’s own cells following grafting, such as keratinocytes, melanocytes, fibroblasts or skin stem cells (para 12-15, 32-36, 44, 47). Alternatively, the decellularized tissue may be seeded with other appropriate cells such as exogenous epithelial cells, adipose derived stem cells or bone marrow derived stem cells using means known in the art (para 12-15, 32-36, 44, 47). Seeding of melanocytes on the decellularized tissue may provide a more natural color (para 32, 35). 
However, Pashos does not disclose that the epidermal layer is removed. The inventive concept of the Pashos reference is successful decellularization of the epidermal and dermal layers in the formation of a decellularized nipple tissue (See e.g., para 30, “[i]t took a significant amount of experimentation before we found a combination of modifications which together were successful in decellularizing NAC epidermis”). For at least this reason the present claims are deemed to be allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-16, and 18-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632